Citation Nr: 1539316	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-35 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for neuropathy of the left upper and lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.

This matter comes before the Board of Veterans Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in August 2014.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In November 2014, the Board remanded the issue of entitlement to service connection for neuropathy for additional development.  A June 2015 rating decision granted service connection for sciatic nerve lower right extremity, upper right extremity all radicular groups, and right lower extremity anterior crural nerve.  As that decision constitutes a full grant of the benefits sought on appeal in regards to the right upper and lower extremities, those claims are no longer before the Board and the issue has been recharacterized to reflect that what remains for consideration is entitlement to service connection for neuropathy of the left upper and lower extremities.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a current diagnosis of neuropathy in the left upper and lower extremities; or any diagnosis of a disability manifested by numbness and tingling in the left upper and lower extremities.


CONCLUSION OF LAW

The criteria for service connection for neuropathy of the left lower and upper extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Here, the notice requirements were accomplished by a letter sent in January 2012, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and relevant postservice VA and private treatment records have been associated with the claims file.  

The Board notes that in its November 2014 remand, it was observed that although the record contained treatment records (dated through 2011) from the Veteran's private healthcare provider, Dr. G.S., and the McLeod Regional Medical Center in Florence, South Carolina, the Veteran had also testified at the August 2014 Board hearing that he received ongoing treatment for his claimed disability from those healthcare providers.  Therefore, the claim was remanded for the development of updated treatment records.  In accordance with the November 2014 remand, in February 2015, the Veteran was sent a correspondence with the necessary authorization forms for treatment records from Dr. G.S. and the McLeod Regional Medical Center in Florence, South Carolina.  He was also given the opportunity to identify any other relevant VA or private treatment records.  However, neither the Veteran nor his representative responded.  Accordingly, the Board finds that it has satisfied its duty to assist in this regard.

Regarding VA's duty to provide an examination when necessary, the Veteran was afforded a VA examination in February 2015.  The Board finds the February 2015 examination report to be adequate because the conclusions reached therein are based on a thorough clinical evaluation of the Veteran, along with an interview of the Veteran and a review of his medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board is thus satisfied that there has been substantial compliance with the November 2014 remand directives, which included providing the Veteran the opportunity to identify any outstanding VA or private treatment records, and affording him a VA examination.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Finally, the Veteran was provided an opportunity to set forth his contentions during an August 2014 Board hearing before the undersigned Acting Veterans Law Judge.  The United States Court of Appeals for Veterans Claim (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the August 2014 Board hearing, the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the Veteran's claims.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.102(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria & Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disability, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Disorders diagnosed after separation from service may still be service-connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends he has neuropathy in his left upper and lower extremities that is related to his military service.  He has alternatively asserted that his neuropathy is related to his exposure to cold weather injury in service and/or to his exposure to herbicides therein.

The Veteran's assertion that he was exposed to herbicides in service is not supported by the record.  Specifically, a December 2011 response from the Joint Services Records Research Center (JSRRC) indicates that there are no records to support the Veteran's allegation that he was exposed to herbicides in service.  Furthermore, although the Veteran is a Korean war veteran and there is a presumption of exposure to herbicides for veterans who served in a unit that operated in or near the Korean demilitarized zone during the period between April 1, 1968, and August 31,1971 (see 38 C.F.R. § 3.307(a)(6)(iv)), the Veteran's DD-214 shows he separated from service in March 1953, long before that presumptive period.  Additionally, his DD-214 and service treatment records show he was stationed in Germany.  There is no indication in the record that he ever served in Korea; in fact, at the August 2014 Board hearing, the Veteran testified that he served in Germany without ever indicating that he served in Korea.  Given the JSRRC's December 2011 response, the Veteran's service records, and his own testimony at the August 2014 hearing, the Board finds that there is no competent evidence to support a finding that he was exposed to herbicides while on active duty service.

The Board does not, however, dispute the Veteran's assertion that he was exposed to cold weather injury in service, as he is capable of describing the experiences he endured in service and his descriptions are consistent with the available evidence regarding the nature of his service.  Therefore, the in-service element of a service connection claim is established.  

The critical question to be resolved in this claim, then, is whether the Veteran has a current diagnosis of neuropathy of the left and upper lower extremities.  

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnoses related to neuropathy of the left upper and lower extremities.  His postservice VA treatment records dated from January 1967 to March 1967, and private treatment records dated from December 2002 to August 2011, are likewise silent for any diagnoses related to neuropathy in the left upper and lower extremities.  

To resolve the question of whether the Veteran has a diagnosis of neuropathy in the left upper and lower extremities, he was afforded a VA examination in February 2015.  On sensory examination, nerves C5, C6/T1, C6-8, L2, L3/4, L4/L5/S1, and L5 were all noted as normal on the left.  The examiner noted that in regards to the nerves affected in the upper extremities, the radial nerve (musculospiral nerve), median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group (5th & 6th cervical), middle radicular group and lower radicular group were normal on the left.  The examiner also noted that in regards to the nerves affected in the lower extremities, the sciatic nerve, external popliteal (common peroneal) nerve, musculocutaneous (superficial peroneal) nerve, anterior tibial (deep peroneal) nerve, internal popliteal (tibial) nerve, posterior tibial nerve, anterior crural (femoral) nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and the ilio-inguinal nerve were all noted as normal on the left.  

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran has, at any point during the appeal period, had a diagnosis of neuropathy in the upper and lower left extremities or any disability manifested by numbness and tingling in the left upper and lower extremities.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement of having a disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").  

The Board acknowledges the Veteran's assertions that he has a disability manifested by numbness and tingling in the left upper and lower extremities.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as to the specific issue in this case, diagnosing peripheral neuropathy or any disability manifested by numbness and tingling in the left upper and lower extremities, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether he has a disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has a nerve disability of the left upper and lower extremities.  

Instead, the Board finds the February 2015 VA examination to be highly probative to the issue at hand.  The Board notes that the probative value of a medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the February 2015 VA examination was conducted by a physician who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination of the Veteran, and acknowledgement of the Veteran's reported lay history.  Furthermore, the February 2015 VA examiner's conclusions are consistent with the evidence of record that shows there are no objective diagnoses of record.  

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for neuropathy of the left upper and lower extremities is denied.  



____________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


